Citation Nr: 0714870	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the right foot.

2.  Entitlement to service connection for bilateral tinea 
pedis.

3.  Entitlement to a compensable evaluation for residuals of 
a stab laceration of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for a stab 
laceration of the liver at a noncompensable disability rating 
and denied service connection for status post laceration of 
the right foot and bilateral tinea pedis with secondary 
infection.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has residuals of a laceration of the right foot that 
are related to service.

2.  Resolving all doubt in the veteran's favor, bilateral 
tinea pedis is related to the veteran's service.

3.  During the entire pendency of this appeal, the veteran's 
residuals of a stab laceration of the liver has not been 
manifested by scars, other than the head, neck or face, that 
are superficial and cover an area or areas of 144 square 
inches (929 square centimeters) or greater.


CONCLUSION OF LAW

1.  Residuals of a laceration of the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  Bilateral tinea pedis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for a compensable disability rating for 
residuals of a stab and laceration of the liver have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, 
Diagnostic Code 7802 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, January and December 2003 letters 
satisfied notice requirements for elements (1), (2) and (3) 
above, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The December 2003 
letter informed the veteran what additional information or 
evidence was needed to support his claims, and that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  
In light of the Board's denial of the appellant's claims of 
service connection for residuals of a laceration of the right 
foot and a compensable evaluation for residuals of a stab 
laceration of the liver, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, as the 
Board is granting the claim for service connection for tinea 
pedis, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

Service Connection 

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 


§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In order to 
prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - status post laceration, right foot

Service medical records reflect that the veteran was treated 
in August 1974 for a laceration of the sole of his right 
foot.  He received sutures and was given a profile for five 
days.  There are no other service medical records that show 
treatment for his right foot laceration.  His separation 
Reports of Medical History and Examination do not reflect any 
right foot scars or disorders.  

A February 2003 VA medical examination report does not show 
any symptoms of status post laceration of the right foot.  VA 
treatment records do not contain any evidence of treatment 
for residuals of a right foot laceration.   

There is no competent evidence to show that the veteran has 
current residuals of an in-service right foot laceration.  
Without medical evidence that proves the existence of a 
current disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a current disorder to 
service, additional development is not warranted.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for status post laceration of the right foot and 
the service-connection claim is denied.  
  
Service connection - bilateral tinea pedis with secondary 
infection

Service medical records include an August 1974 entry noting 
treatment for dermatophytosis of the feet.  The veteran was 
prescribed Desenex powder and cream.  His separation Reports 
of Medical History and Examination reflect normal feet, and 
no foot trouble.  

In a February 2003 VA medical examination, the veteran 
reported that he had difficulties with his feet in the 
service because of the boots that he wore, and that he 
continued to have recurrent tinea pedis of the skin and nails 
of both of his feet.  He stated that he had severe discomfort 
from this with burning, itching and pain, and that he had to 
wear sandals because of the discomfort from tight fitting 
shoes.  The examiner observed severe tinea pedis involving 
the nails and the skin with secondary weeping lesions from 
the bacterial infections.  The examiner diagnosed severe 
tinea pedis of both feet with a secondary bacterial 
infection.  He opined that the disorder began in the military 
and has been progressive over the years.  

The record reflects treatment for a fungal infection of the 
feet in service.  Though the feet were normal at service 
discharge, the February 2003 medical examiner opined that the 
veteran's bilateral tinea pedis began in service, and had 
progressed since the veteran left service.  There is no 
competent evidence to the contrary.  Resolving all doubt in 
the veteran's favor, there is a basis to grant service 
connection for tinea pedis.  Accordingly, the service-
connection claim for severe tinea pedis of both feet is 
granted.  



Increased rating - residuals of a stab laceration of the 
liver

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a June 2003 rating decision, the veteran was granted 
service connection at a noncompensable disability rating for 
his residuals of a stab laceration of the liver under 
38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this 
Diagnostic Code, a 10 percent rating is warranted for scars 
other than those of the head, face or neck, that are 
superficial and do not cause limitation of motion and cover 
an area, or areas, of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  The veteran contends that his service-connected 
residuals of a stab laceration of the liver are more severe 
than is suggested by his assigned 0 percent disability 
rating.  

The veteran's post-service medical records do not reflect 
treatment for the veteran's residuals of a stab laceration of 
his liver.  The February 2003 medical examination report 
reflects that the veteran had no problems from this except 
for some vague abdominal discomfort.  The examiner opined 
that this may have been from his abdominal incision.  The 
veteran had no indigestion, pain or jaundice.  The veteran 
had a well-healed abdominal exploratory laparotomy scar.   
His liver was not enlarged and there were no signs of hepatic 
insufficiency such as jaundice or spiders.  The diagnosis was 
history of stab and laceration of the liver with no 
significant residuals.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 10 percent rating 
for his residuals of a stab laceration of his liver.  The 
veteran does not have a superficial scar that covers 144 
square inches (929 square centimeters) or greater, which 
would warrant a higher rating.  The Board has also considered 
whether it is appropriate to assign "staged ratings," in 
accordance with Fenderson, supra.  However, the Board finds 
that the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 
noncompensable rating from the date of his claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's residuals of a stab and laceration of the liver.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a laceration of the right 
foot is denied.

Service connection for bilateral tinea pedis is granted.

A compensable evaluation for residuals of a stab laceration 
of the liver is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


